[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant, Doreen Benjamin, only. At this hearing in damages, the court finds that the plaintiff suffered damages as follows:
                 Storage     —   $ 1,200.00 Moving     —     3,000.00 Oil     —       250.00 Septic     —       150.00 CT Page 1270 Filter     —       106.00 Lawn Care     —       285.00 Mortgage Interest     —     3,000.00 Reduced Sales Price     —     4,635.00
$ 12,626.00
Plus court costs of $655.22 and attorney's fees of $10,172.80.
Therefore, judgment may enter for the plaintiff and against the defendant, Doreen A. Benjamin, as set out above.
Kremski, J.T.R.